 1   KEVIN O’ROURKE
     DAN O’ROURKE
 2   SOUTHWELL & O’ROURKE, P.S.
     Attorneys at Law
 3   960 Paulsen Center
     W. 421 Riverside Avenue
 4   Spokane, WA 99201
     (509) 624-0159
 5
                              UNITED STATES BANKRUPTCY COURT
 6
                    IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 7
     In re:                                               No.:20-00465-WLH11
 8
     HUSCH & HUSCH, INC.,                                 Chapter 11
 9
                    Debtor.                                  SECOND AMENDED PLAN OF
10
                                                                 REORGANIZATION
11

12            Debtor proposes the following Plan of Reorganization:

13                                              ARTICLE I
                                               DEFINITIONS
14

15         1.       “Accountant” shall mean Alegia & Co., P.S. and Barry Warner, CPA, or
     any certified public accountant, employed or to be employed by Debtor with prior Court
16   approval.

17           2.     “Administrative Expense” shall mean the claims of creditors of Debtor as
     set forth in Section 503 of the Code.
18

19
             3.      “After Notice and Hearing” means after such notice and such opportunity for
     a hearing as is appropriate in the particular circumstances. It authorizes an act without an
20   actual hearing if a notice is given properly and if a hearing is not requested timely or if
     there is insufficient time for a hearing to be held before the act must be done and the Court
21   authorizes the act.

22           4.      “Allowed Claim” shall mean a Claim for which a proof of Claim has been
     timely filed with the Court within the time fixed by the Court of May 13, 2020, as to which a
23

24   Second Amended Plan of Reorganization-1                  SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11        Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                      Pg 1 of 42
     final order or judgment has been entered allowing said amount or to which no objection to
 1
     a timely filed proof of Claim being filed or listed without being disputed.
 2
            5.      “Allowed Secured Claim” shall mean an Allowed Claim secured by a lien,
 3   security interest or other charge against or interest in property in which the Debtor has an
     interest and which property has a present fair market value in a sufficient amount to pay all
 4   superior lien Claims and the Claims.
 5          6.    “Attorney for Debtor” shall mean Southwell & O'Rourke, P.S., Montoya
     Hinkley Law Firm, and Hummer & Boyd, PLLC, and any additional attorneys or
 6
     successors as approved by the Court.
 7
             7(a). “Claim” shall mean any right to payment, or right to an equitable remedy for
 8   breach of performance if such breach gives rise to a right to payment, whether or not such
     right to payment or right to equitable remedy is reduced to judgment, whether unmatured,
 9   disputed, undisputed, legal, equitable, secured or unsecured.
10
             7(b). “Claim Against Gray Land” shall mean that amount Debtor asserts is owed
11
     to it by Gray Land & Livestock, LLC (“Gray Land”). Debtor claims it is owed in excess of
     Three Hundred Fifty-Six Thousand Dollars ($356,000.00) by Gray Land and that the claim
12   is secured by crops and real estate owned by Gray Land. Gray Land does not dispute the
     claim amount. However, it asserts that the claim is secured only in the amount of Seventy-
13   Five Thousand Dollars ($75,000.00).

14          8(a). “Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101, et.
     seq.
15

16           8(b). “Commercial Lot” shall mean that approximate 0.75 acres or 32,670 square
     feet of real estate, Parcel No. 18112744029 on Harrah Road, Harrah, Washington and
17   legally described as:

18               BEG 316 FT N OF SE COR OF SEC. TH W 200FT, TH N TO PT 22
                 FT S OF DRAINAGE DITCH, TH SE’ LY TO A PT 210 FT N OF
19
                 POBTH S 21 FT TO POB EX E 40 FT CO RD R18, T11, SECTION
20
                 27, YAKIMA COUNTY, WASHINGTON

21          9.     “Confirmation” shall mean the entry of an order confirming the Plan.

22           10.   “Court” shall mean the United States Bankruptcy Court for the Eastern
     District of Washington.
23

24   Second Amended Plan of Reorganization-2                 SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                     Pg 2 of 42
 1
           11.     “Creditor” or “Creditors” shall mean all persons and/or entities holding
 2
     Claims of or against the Debtor, holding claims for liabilities, demands or claims of any
     character whatsoever.
 3
            12.    “Debtor” shall mean Husch & Husch, Inc.
 4
           13.   “Debtor in Possession” shall mean Debtor, when exercising its rights,
 5   powers, and duties under Section 1107(a) of the Code in the reorganization case.
 6
            14.    “Debtor’s Business” shall mean the seed, spray, fertilizer, and chemical
 7   sales and/or application conducted in eastern Washington, Idaho, and Oregon.

 8          15.   “Disbursing Agent” shall mean Accountant and/or the entity or individual
     as designated by the Court in the Order of Confirmation, acting in the capacity of the
 9   disbursing agent under this Plan, and having such rights, powers, and duties as may be
     designated in the Plan, the Order of Confirmation, or by final Order of the Court. Debtor
10
     does not propose the appointment of a Disbursing Agent. If a Disbursing Agent is not
11
     appointed, Debtor shall be the Disbursing Agent.

12          16.    “Disputed Claim” shall mean a filed or scheduled claim of an alleged
     Creditor as to which an objection has been filed by a party in interest or which has been
13   scheduled in the Schedule of Liabilities filed pursuant to §521(1) of the Code as disputed,
     contingent or unliquidated.
14
          17.    “Effective Date” shall mean the date on which the Order of Confirmation
15
     becomes final and non-appealable.
16
            18.    “Equipment” shall mean Debtor’s personal property and fixed assets used
17   by Debtor to conduct its business of buying, selling, and applying seed, fertilizer, and
     spray, except that property hereinafter defined as “Heritage Equipment”, and listed and
18   described on Exhibit No. 1 attached to Debtor’s Disclosure Statement.
19
           19.     “Estate” and/or “Property of the Estate” shall mean the estate created
20
     pursuant to §541 of the Code.

21          20.    “Fertilizer Plant Properties” shall mean those eight (8) improved parcels of
     real estate commonly known as 8031 Branch Road, Harrah, Washington.
22

23

24   Second Amended Plan of Reorganization-3                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21    Entered 04/06/21 15:57:01                     Pg 3 of 42
            21.    “Final Order” shall mean an order or judgment of the Court as to which the
 1
     time for appeal has expired without a notice of appeal having been filed, or as to which any
 2
     appeal therefrom has been resolved.

 3          22.    “Heritage Bank Real Estate Collateral” shall mean that real property
     securing, in part, the allowed secured claim of Heritage Bank, consisting of some parcels
 4   owned by entities other than Debtor.
 5         23.   “Heritage Equipment Collateral” shall mean that non-titled business and farm
     equipment owned by Debtor described specifically on Exhibit No. 1 to Disclosure
 6
     Statement.
 7
            24.   “Heritage Vehicle/Rolling Stock Collateral” shall mean those titled vehicles
 8   owned by Debtor but represent part of the collateral securing one or more of the claims of
     Heritage Bank. A list with description of each vehicle is listed on Exhibit 2 to Disclosure
 9   Statement.
10
           25.    “Inventory” shall mean that personal property owned by Debtor, in Debtor’s
11
     possession, and as defined by Section 9-102(a)(48) of the Uniform Commercial Code.

12         26.   “Jones Road Home” shall mean that approximate 1,216 square foot, 3
     bedroom, 1 bath, single level home commonly known as 2720 Jones Road, Wapato,
13   Washington.

14           27.    “Net Proceeds of Liquidation” shall mean gross recovery less the
     reasonable costs and expenses of any attorneys and experts employed by Debtor with
15
     Court approval, to the extent said fees and expenses are fixed and approved by the Court
16   to liquidate an item or account.

17          28.    “Net Proceeds of Sale” shall mean gross sales or liquidation proceeds
     including payments on contract, less the real estate or auctioneer commission, if any,
18   approved by the Court or specifically set forth in this Plan, and less the standard, usual,
     and reasonable costs and expenses at closing, such as attorney fees, title policy
19
     expenses, excise tax, revenue stamps and recording fees. As used herein, the realtor’s,
20
     brokers, consignee, or auctioneer’s commission shall not exceed ten percent (10%) of the
     sales price unless increased After Notice and Hearing. Such modification shall not be
21   deemed an amendment or modification to the Plan. Provided, further, that in the case of
     an auction, Net Proceeds of Sale shall be that amount further reduced by auction
22   advertising expenses not to exceed three percent (3%) of the gross sales price.

23

24   Second Amended Plan of Reorganization-4                 SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                     Pg 4 of 42
 1
            29(a). “Office Property” shall mean that real estate commonly known as 8031
 2
     Branch Road, Harrah, Washington and used by Debtor as and for its corporate offices.
     This property is leased from Husch Properties, LLC.
 3
           29(b). “Open Ground 24 Acres” shall mean that approximate twenty-four (24)
 4   acres of unimproved real estate commonly known as 8201 Branch Road, Harrah,
     Washington 98933.
 5
           30.    “Order of Confirmation” shall mean the Order of the Court confirming the
 6
     Plan pursuant to §1129 of the Code.
 7
            31.     “Petition Date” shall mean the date on which Debtor filed its Voluntary
 8   Petition for relief in accordance with Chapter 11 of Title 11, United States Code, with the
     Court, commencing the reorganization case, namely, March 4, 2020.
 9
           32.   “Plan” shall mean the Plan of Reorganization in its present form, or as it may
10
     be amended, modified, or supplemented, filed by Debtor.
11
           33.     “Professional Persons” shall mean persons, including a trustee, if one is
12   appointed, retained or to be compensated pursuant to Sections 326, 327, 328, 330, and/or
     1103 of the Code.
13
            34.    “Proponent” shall mean Debtor above-named.
14
            35.   “Pro rata” shall mean that with respect to a distribution to any holder of an
15
     Allowed Claim or interest in a given class, the amount of such distribution shall be
16   calculated by multiplying the total amount available for distribution by a factor, the
     numerator of which is the whole of said holder's Allowed Claim or interest, and the
17   denominator of which is the aggregate of the Allowed Claims or interest of that class.

18         36.   “Rental Houses” shall mean the two (2) single family houses commonly
     known as 40 Martin Lane Wapato, Washington, together being tax parcel 181127-44023.
19

20
          37.   "Reorganization” shall mean the Chapter 11 case pending before the Court
     commenced by Debtor, designated case number 20-00465-WLH11.
21
            38.   “Reorganized Debtor” shall mean, as provided by Section 1141(d) of the
22   Code, the Debtor as revested, following the Effective Date, with all assets that were
     formerly Property of the Estate.
23

24   Second Amended Plan of Reorganization-5                SOUTHWELL & O'ROURKE, P.S.
                                                               A PROFESSIONAL SERVICE CORPORATION
                                                                    ATTORNEYS AT LAW
                                                                SUITE 960, PAULSEN CENTER
25                                                             WEST 421 RIVERSIDE AVENUE
                                                               SPOKANE, WASHINGTON 99201
                                                                 TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 5 of 42
 1
            39.    “Restaurant and Convenience Store” shall mean that public café/restaurant
 2
     and convenience store located in the same building located adjacent to Debtor’s real
     estate. The facility is commonly known as 3990 Harrah Road, Wapato, Washington and is
 3   operated by a tenant. This real estate and improvements are owned by D & LK Husch, Inc.

 4            40.   "Rules" shall mean United States Bankruptcy Rules, Title 11, United States
     Code.
 5
            41.   “Schedules" shall mean the list of assets and liabilities required to be filed
 6
     pursuant to Section 521 of the Code, and which Debtor has filed, and any amendments
 7   thereto.

 8         42.    “Secured Claim" shall mean an Allowed Claim that is a secured Claim
     against the Debtor determined in accordance with §506(a) of the Code.
 9
            43.     "Unclassified Claim" shall mean an Allowed Claim described in Sections
10
     507(a)(1), (2) or (7) of the Code.
11
              44.   “Unsecured Claim" shall mean an Allowed Claim that is not a Secured
12   Claim.

13          45.   "Unsecured Creditors Committee" shall mean the official Unsecured
     Creditors’ Committee appointed pursuant to Order of the Court in the reorganization case.
14   The members are: None
15
             46.    “Vehicle/Rolling Stock” shall mean those title vehicles owned by Debtor and
16   used in Debtor’s Business and not included in “Heritage Vehicle/Rolling Stock Collateral”.
     A list with description is attached to Debtor’s Disclosure Statement as Exhibit No. 3.
17
                                           ARTICLE II
18                                    PURPOSE OF THE PLAN
19
            The purpose of this Plan is to provide a method of orderly payment to priority,
20
     secured, undersecured (if any), and unsecured Creditors, recognizing that should certain
     Secured Creditors foreclose on their security or priority Creditors attach property of Debtor,
21   there would be insufficient Property of the Estate remaining for priority and Unsecured
     Creditors to satisfy the full amount due them. It will also allow Debtor to retain property and
22   operate its business.

23

24   Second Amended Plan of Reorganization-6                  SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21    Entered 04/06/21 15:57:01                     Pg 6 of 42
 1
             Debtor believes the payment and distribution under this Plan will benefit and pay all
 2
     Creditors holding allowed claims more than Creditors would receive in a Chapter 7
     liquidation, namely, payment in full. The Disclosure Statement circulated herewith and the
 3   Schedules filed with the Court should be reviewed in this regard. The analysis in Article VII
     of Disclosure Statement should be reviewed.
 4
                                     ARTICLE III
 5                CONDITIONS AFFECTING THE PLAN OF REORGANIZATION
 6
             This Plan addresses the conditions, facts and circumstances existing on the
 7   Petition Date or, when relevant, the facts as they now exist. Debtor believes the secured
     Creditors or claimants consist of those herein classified as Classes numbered 5, 6, 7, 8, 9,
 8   10, 11(a) – 11(e), 12, 13, 15, and 16. The Court will retain jurisdiction to determine the
     amount and validity of any Claims, secured or otherwise. (See: Article XXXI infra.).
 9
            Debtor does not, by this Plan, acknowledge or reaffirm any secured debt that is
10
     otherwise invalid, avoidable, or unenforceable. Should a Secured Claim be determined,
11
     After Notice and Hearing (Art. I, def. #3), to be unsecured, it shall be treated as an
     Unsecured (Class 14) Claim. Debtor believes the priority Creditors are listed in Classes
12   numbered 1(a), 1(b), 1(c), 2, and 3.

13         Debtor is not current in its payments and/or obligations to any class of Creditors, or
     any member of a multi-membered class.
14
                                           ARTICLE IV
15
                                    PLAN OF REORGANIZATION
16
            It is proposed that there will be twenty-five (25) classes of Creditors. The present
17   members of each class and the approximate amount due and/or claimed by each class on
     the Petition Date are set forth hereinafter, which may not include interest which has been
18   accruing. The Disclosure Statement, which accompanies this Plan, contains a list,
     description and Debtor’s estimate of the value of the security claimed by each of the
19
     Secured Claim holders, together with the payment required to be made said classes. The
20
     classes are as follows:

21         Class 1(a): Expenses of administration pursuant to Section 503(b)(4) of the
     Code. Present members are as follows:
22
     ///
23

24   Second Amended Plan of Reorganization-7                 SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                     Pg 7 of 42
     Member                                                       Claim Amount
 1

 2
     Southwell & O’Rourke, P.S., Attorneys                        $109,000.00+
     Hummer & Boyd, PLLC, Attorneys                                $19,125.00
 3
     CFO Selections, Advisors                                     $10,0000.00+
 4
     Alegria & Co., P.S., Accountants                                 $5,000.00+
 5
     Montoya Hinkley Law Firm                                         $1,000.00+
 6

 7
               *The above amounts are estimates. The services are continuing so
 8             the amounts are increasing monthly. The amount listed for Southwell
               & O’Rourke, P.S. is for services through March 17, 2021 in the
 9             amount of $165,007.00 plus unreimbursed costs in the amount of
               $5,839.20.
10

11
         Class 1(b):      Expenses of Administration pursuant to Section 503(b)(9). Present
     members are:
12
     Member                                                        Claim Amount
13
     Helena Agri-Enterprises, LLC                                 $100,878.30
14
     PCS Sales, Inc.                                                $49,000.00
15

16   Makhteshim Agan of N. America (ADAMA)                          $15,863.76

17   Nutrien Ag Solutions, Inc.                                     $19,600.00

18   Two Rivers Terminal, LLC                                       $52,075.45
19
     West Central Distribution, LLC d/b/a CHS                         $4,302.36
20
           Class 1(c): Expenses of Administration pursuant to 28 U.S.C. § 1930(a)(b) and
21   11 U.S.C. § 507(a)(8).

22   Member                                                        Claim Amount

23   United States Trustee                                        $0.00 at present
24   Second Amended Plan of Reorganization-8                SOUTHWELL & O'ROURKE, P.S.
                                                               A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 8 of 42
 1
     USA, IRS                                                     $0.00 at present
 2
     State of Washington, Department of                           $0.00 at present
 3   Revenue

 4
            Class 2:      Wage claims pursuant to 11 U.S.C. § 507(a)(4).
 5
     Member                                                        Claim Amount
 6

 7   Ed Boob                                                          $13,650.00

 8   Pat LeNeave                                                      $13,650.00

 9   Allen Husch                                                      $10,000.00
10
     Kelly Husch                                                      $11,250.00
11
     Autumn Torres                                                     $6,750.00
12
           Class 3:    United States of America, Internal Revenue Service and State of
13   Washington, Department of Revenue. Amounts due: $11,779.31 (disputed) and $0.00,
     respectively.
14
            Class 4:      Executory Contracts and Leases pursuant to 11 U.S.C. § 365.
15

16   Member                                                        Claim Amount

17   Husch Properties, LLC                                            $5,000.00+

18   Allen Husch                                                      $10,000.00
19
     Kelly Husch                                                      $11,250.00
20
     Autumn Torres                                                     $6,750.00
21
     Pat LeNeave                                                     $206,858.81
22
     Ed Boob                                                         $137,797.21
23

24   Second Amended Plan of Reorganization-9                SOUTHWELL & O'ROURKE, P.S.
                                                               A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 9 of 42
            Class 5:      Yakima County, State of Washington Amount due: $34,999.22
 1

 2
            Class 6:      Agco Finance, LLC. Amount due: $77,843.79

 3          Class 7:      Ally. Amount due: $26,444.21

 4          Class 8:      Deere & Company. Amount due: $47,120.51
 5          Class 9:      Ford Motor Credit Co. Amount due: $38,993.59
 6
            Class 10:     AmeriCredit Financial Services, Inc., d/b/a GM Financial. Amount
 7                        due: $16,047.38

 8          Class 11(a): Heritage Bank. Amount due: $18,572.00

 9          Class 11(b): Heritage Bank. Amount due: $6,050.00
10
            Class 11(c): Heritage Bank. Amount due: $674,190.00
11
            Class 11(d): Heritage Bank. Amount due: $657,858.00
12
            Class 11(e): Heritage Bank. Amount due: $2,201,145.00
13
            Class 12:     Wells Fargo Vendor Financial. Amount due: $1,000.00+
14
            Class 13:     Helena Agri-Enterprises, Inc. Amount due: $100,000.00+
15

16          Class 14:     Unsecured Creditors. Amount due: $1,315,994.46

17                      Creditor                                      Amount Due

18
     Alegria & Co.                                                          $0.00*
19
     Allen Husch                                                          $500.00+
20
     American Express National Bank                                       $690.46
     Autumn Torres                                                        $100.00+
21   Bridgewell Agribusiness, LLC                                      $17,129.22
     Car Quest                                                          $2,657.76
22   CFO Selections, LLC                                                    $0.00**
     David Cowan                                                        $4,266.35
23   Double R Farms                                                    $53,426.51
24   Second Amended Plan of Reorganization-10              SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 10 of 42
     Diamond K Gypsum, Inc.                                           $34,884.24
 1
     Ed Boob                                                             $100.00+***
 2
     Helena Agri Enterprises, LLC                                    $346,656.03
     Hummer Boyd, PLLC                                                 $9,790.00
 3   Husch Properties, LLC                                             $1,500.00+
     Intergrated Agribusiness Professionals                          $119,830.55
 4   International Raw Materials, Ltd.                                $91,473.05
     Intrepid Potash, Inc.                                            $12,103.95
 5   Makhteshim Agam of N. America (ADAMA)                            $15,863.76
     Montoya Hinkley Law Firm                                            $373.98
 6
     Nutrien NW                                                       $19,600.00
 7   Nutrien Ag Solutions, Inc.                                       $45,514.96
     Olson Bros.                                                      $29,362.60
 8   Pat LeNeave                                                         $100.00+***
     PCS Sales (USA), Inc.                                            $49,000.00
 9   PacifiCorp                                                        $4,206.36
     Pride Packing                                                     $2,089.94
10
     Rowe Farms                                                        $1,217.44
11
     Simplot Agribusiness                                            $108,412.65
     St. Michelle Wine                                                 $4,422.00
12   Tegan Husch                                                           $0.00
     Two Rivers Terminal, LLC                                        $186,271.61
13   Tyson Fresh Meats                                                $40,012.75
     Ultra Yield Miconutrients, Inc.                                  $28,050.00
14   West Central Distribution, LLC d/b/a CHS                          77,806.44
     Agronomy
15
     Winfield Solutions, LLC                                             $5,309.10
16   Zecchino Farms                                                      $3,272.53

17          *The prepetition claim of Alegria & Co. in the amount of $13,906.69 was
            waived by creditor per signed waiver filed on April 8, 2020, ECF 98.
18
            **The pre-petition claim of CFO Selections, LLC in the amount of
19
            $9,062.50 was waived by creditor per signed waiver filed on April 30,
20
            2020, ECF 119.

21          ***Disputed in total as a claim of Class 14. Allowed in Class 2 and Class 4.

22          Class 15:     Husch Properties, LLC. Amount due: $50,000.00+

23

24   Second Amended Plan of Reorganization-11              SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 11 of 42
            Class 16:     D & LK Husch, Inc. Amount due: $10,000.00+
 1

 2
            Class 17:     Cross River Bank and/or Small Business Administration.
                          Amount due: $375,792.00 (Disputed in total)
 3
            Class 18:   Credit Purchasing Claims of Customers. Amount due:
 4          $628,293.00
 5                      Customer                                    Credit Amount
 6
     Double R Ranches                                                $504,962.00
 7   Dick Berryman                                                    $10,000.00
     Auke Bruinsma                                                    $10,573.00
 8   Tony R. Harris Farms                                             $50,000.00
     Colossal Orchards                                                 $4,000.00
 9   Rowe Farms                                                       $26,258.00
     Royal Schlepp                                                     $3,000.00
10
     David Cowan                                                      $17,500.00
11
     Dave West                                                         $2,000.00

12          Class 19:     Equity Holders

13                      Member                                 Percent Ownership

14   Kelly Husch                                                           50%
15
     Deanna Husch                                                   47.354497%
16
     Allen Husch                                                     2.645503%
17
                                       ARTICLE V
18                         IMPAIRMENT OF CLAIMS AND INTERESTS
19
           The Claims and interests of all classes are impaired under Debtor’s Plan, except
20
     Classes numbered 1(a) (Administrative), Class 1(c) (Administrative), and 19 (Equity
     Holders).
21
     ///
22
     ///
23

24   Second Amended Plan of Reorganization-12              SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 12 of 42
                                    ARTICLE VI
 1
                   INTEREST/COMPENSATION FOR DEFERRED PAYMENTS
 2
             Subject to the provisions of Article VII following, the Claims of all Classes, except
 3   Class 19 (Equity Holders) shall be paid or allowed interest on their Allowed Claims or
     dividends in the amounts and to the extent provided hereinafter. The Claims of Class
 4   numbered 19 shall not be paid interest on their Claims. Subject to the provisions of Article
     VII, interest, which includes compensation to any Creditor whose payment(s) is being
 5   deferred, shall be paid as follows:
 6
                    (a)   The Allowed Claims of Class 1(a) shall be allowed and paid interest
 7          on their Claims in the amount of four percent (4%) per annum. Interest shall accrue
            on a Class 1(a) Claim from the date the Claim becomes an Allowed Claim.
 8          Provided, however, that Class 1(a) shall not be paid interest if paid in full on
            Effective Date.
 9

10
                   (b)     The Allowed Claims of Class 1(b) shall be allowed interest on their
11
            claims at four percent (4%) per annum, or document rate, if greater.

12                  (c)    Class 1(c) and 2 allowed claims and Class 3 and 5 tax claims shall be
            allowed and paid interest on their Claims in the amount and to the extent required
13          by law or two and one-half percent (2.5%), whichever is greater. Class 1(c) member
            IRS, if it acquires a Claim, shall be paid interest in the amount and to the extent
14          required by I.R.C. §6601 and 6621.
15
                   (d)     The Allowed Claims of Class 4 and the Allowed Secured Claims of
16          Classes numbered 6 (Agco Finance), 7 (Ally), 8 (Deere & Company), 9 (Ford Motor
            Credit), 10 (GM Financial), 11(a) – (e) (Heritage Bank), 12 (Wells Fargo), 13
17          (Helena Agri-Enterprises), 15 (Husch Properties), and 16 (D & LK), shall be allowed
            or paid interest in accordance with and in the amount equal to the rate set forth in
18          the documents and writings evidencing and supporting the Allowed Secured Claims
            from the Petition Date. If no amount is specified, the Allowed Secured Claims shall
19
            be allowed and paid simple interest in the amount of four percent (4%) per annum
20
            from the Petition Date.

21                  (e)     Class 14 (Unsecured) Allowed Claims shall be allowed to add interest
            to their Claims fixed at the federal judgment rate, pursuant to 28 U.S.C. §1961(a),
22          in effect at the time of Confirmation from the Effective Date (Art. I, def. #17).

23

24   Second Amended Plan of Reorganization-13                SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                      Pg 13 of 42
 1
                                     ARTICLE VII
 2
                    PENALTIES/ACCELERATION/PREPAYMENT PENALTIES

 3          No class of Creditors nor any member of a multi-membered class shall be allowed
     to add penalties or penalty, default-rate, or accelerated interest or interest penalties to its
 4   or their Claims, or to accelerate payment except as is otherwise provided by this Plan,
     unless the Court approves the same prior to the entry of an Order of Confirmation upon
 5   the request of a party in interest After Notice and Hearing (Art. I, def. #3).
 6

 7
            Nothing in this Plan shall prohibit Debtor from accelerating the payments as fixed or
 8   incorporated by this Plan. This includes allowing Debtor to pay in cash at any time the
     balance then due. Any provisions in any documents or writings evidencing or supporting a
 9   Claim which prohibits, restricts, penalizes, or charges Debtor for an acceleration or
     prepayment is voided by this Plan.
10

11
           Should any document or writing supporting a Claim provide for a late payment
     charge or assessment, the same shall be void by this Plan, but only to the extent the
12   payment is specifically deferred by this Plan.

13                                        ARTICLE VIII
                                      ATTORNEY FEES/COSTS
14
            To the extent approved by the Court After Notice and Hearing (Art. I, def. #3) and
15
     properly assessed against Debtor, reasonable costs, expenses, and attorney fees will be
16   added to a Claim. Otherwise, they shall not be allowed.

17                                     ARTICLE IX
                            RETENTION OR REMOVAL OF LIENS
18                    OR SECURITY INTEREST/CREATION OF NEW LIENS
19
            Subject to the provisions of this Article, Article X, Article XIV, and except as is
20
     otherwise provided herein, all classes shall retain their liens upon and in that property of
     Debtor and the Property of the Estate presently held as collateral for their Claims until said
21   property is disposed of, transferred, or sold. However, upon the sale or transfer of any
     Property of the Estate, the liens or security interest of any Creditor upon and in the
22   property sold or transferred shall be deemed automatically removed without further order
     of any Court and without the filing of any release or satisfaction by a Creditor so as to
23   permit free and clear title to pass, with the liens of any Creditor attaching to the proceeds
24   Second Amended Plan of Reorganization-14                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                     Pg 14 of 42
     of sale in the same manner and with the same priority as they presently attach to the
 1
     property itself, subject only to the terms and conditions of this Plan and specifically the
 2
     distribution provisions of Article X. Provided, further, that should Debtor sell or transfer any
     Property of the Estate not specifically provided by this Plan to be sold or transferred, said
 3   sale or transfer of property shall occur only with the consent of the Creditor(s) whose
     Claim(s) are secured by the same, which consent shall not be unreasonably withheld.
 4
            Should any Property of the Estate be sold or transferred and the lien(s) of any
 5   Creditor(s) removed to permit clear title to pass, and should said property later revest in
     Debtor, the security interests in or liens upon said property removed pursuant to the
 6
     provisions of this Article shall re-attach to the property to the same extent to which and
 7   with the same priority in which they attached and pursuant to prior to the sale.

 8          Should any "Property of the Estate" be sold on contract, and should the purchaser
     default under the contract, and should Debtor fail to exercise any and all remedies
 9   available to it under the contract within thirty (30) days of a default, any class of Creditors
     holding a lien or granted a lien by the Plan upon and in the property sold shall be vested
10
     with the same rights as Debtor holds to enforce the terms or exercise Debtor’s rights under
11
     the contract in Debtor’s name as Debtors’ agent.

12
            Provided, however, that the rights to enforce the contract herein granted to
13   Creditors shall be effective only if said class of Creditors demands, in writing, that Debtor
     enforce the contract and Debtor fails to do so within ten (10) days of receiving written
14   notice or demand.
15
             No additional liens, encumbrances or security interests are created or removed by
16   this Plan. However, the amounts of certain liens are fixed. See: Article XIV.

17          Pursuant to Order Authorizing Debtor to Obtain Secured Credit From Suppliers
     Pursuant to 11 U.S.C. § 364(c)(3) and Shorten Time Period to Object entered April 10,
18   2020 [ECF No. 102], certain post-petition suppliers of product to Debtor were given
     security interests in and liens upon Property of Estate.
19

20
                                    ARTICLE X
                  PAYMENT, TREATMENT, AND DISTRIBUTION UNDER PLAN
21
             This Plan is a partial liquidating Plan, providing for the liquidation of a substantial
22   portion of the property of Debtor. Property shall be liquidated to the extent needed to pay
     all allowed claims those amounts stated herein, which is full payment to allowed claims.
23

24   Second Amended Plan of Reorganization-15                  SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
25                                                                WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 15 of 42
 1
            Debtor’s Business
 2
             Debtor shall continue to operate Debtor’s Business (Art. I, def. #14). Debtor’s
 3   representatives shall use their best efforts to expand its customer base, its income, and its
     profitability. The net income from Debtor’s Business shall be used to pay creditors in full,
 4   as set forth hereinafter.
 5          Revise Ownership Structure
 6
            Debtor’s representatives are working diligently to explore Debtor’s options to
 7   restructure the ownership of Debtor as well as to obtain financing for partial stock sale or
     redemption.
 8
             Kelly Husch, a fifty percent (50%) shareholder of Debtor, wants to sell his interest in
 9   Debtor and retire. As part of his stock sale, either to Debtor or the remaining two (2)
     shareholders, he wants his guarantees of the five (5) secured claims of Heritage Bank,
10
     listed as classes numbered 11(a) through 11(e), released. In order to accomplish the stock
11
     sale and the guarantee release, Debtor is looking for a loan and has been since prior to
     petition date. The loan would be in approximate amount of Five Million Dollars
12   ($5,000,000.00). The loan proceeds would be used to pay Heritage Bank in full, which
     would then release its claims and guarantees. The balance would be used for working
13   capital.

14           The new money loan would be secured by Debtor’s property, namely, real estate,
     equipment, inventory, and receivables. The new money loan shall help Debtor create a
15
     line of credit fund. This would allow Debtor to stay current on its inventory purchases.
16
            Sale of Debtor and Business and Assets
17
             Debtor’s representatives are exploring if, when, and how Debtor, Debtor’s
18   Business, or Debtor’s assets may be sold. Debtor believes if it cannot obtain financing in a
     sufficient amount to retire the Heritage Bank debt, it will sell its business and all of its
19
     assets.
20
           A sale of Debtor’s Business need not include all Debtor’s Assets. For example,
21   Debtor could sell its ongoing business without its equipment. In that case, the equipment
     would be sold by separate sale(s).
22

23

24   Second Amended Plan of Reorganization-16                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                     Pg 16 of 42
 1
            Any sale will occur only after notice and hearing and only upon terms and
 2
     conditions sufficient to pay all creditors in full. Upon a sale, the Net Proceeds of Sale shall
     be disbursed, to the extent sufficient, as follows:
 3
                    first, the Allowed Secured Claims of classes numbered 6 (Agco Finance), 7
 4          (Ally), 8 (Deere & Company), 9 (Ford Motor Credit), and 10 (GM Financial), if the
            collateral of the class is included in the sale, until paid in full;
 5
                   second, the Allowed Secured Claim of Class 5 (Yakima County), to the
 6
            extent of its lien on the property sold, until paid in full;
 7
                   third, the Allowed Secured Claims of classes numbered 11(a), 11(b), 11(c),
 8          11(d), and 11(e), namely, Heritage Bank, until paid in full;

 9                  fourth, the Allowed Secured Claim of Class 13 (Helena Agri-Enterprises)
            until paid in full;
10

11
                  fifth, the allowed claims of classes numbered 1(a), 1(b), and 1(c)
            (Administrative) pro rata until paid in full;
12
                   sixth, the allowed claims of Class 2 (wages) pro rata until paid in full;
13
                   seventh, the allowed claims of Class 3 (taxes) pro rata until paid in full;
14

15
                   eighth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full;
16          and

17                 ninth, balance to Class 19.

18          Reserve for Disputed or Not Yet Allowed Claims
19
            Until such time as a disputed claim or a claim not yet determined an allowed claim
20
     becomes a final allowed claim, any funds provided herein to be distributed to said claim(s)
     shall be held in Debtors’ estate account. The reserve shall be disbursed if and when said
21   claims become allowed claims.

22   ///

23   ///
24   Second Amended Plan of Reorganization-17                  SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
25                                                                WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 17 of 42
 1
            Rental Homes
 2
             Debtor shall employ a licensed real estate broker and use its best efforts to sell
 3   Rental Homes (Art. I, def. #36). The price and terms of sale shall be fixed upon notice and
     hearing. The Net Proceeds of Sale (Art. I, def. #28) shall be disbursed, to the extent
 4   sufficient, as follows:
 5                 first, the Allowed Secured Claim of Class 5 (Yakima County) until paid in full;
 6
                     second, the Allowed Secured Claim of Class 11(e) (Heritage Bank) until paid
 7          in full; and

 8                  third, the Allowed Secured Claim of Class 13 (Helena Agri-Enterprises) until
            paid in full;
 9
            Jones Road Home
10

11
             Debtor shall retain Jones Road Home (Art. I, def. #26) unless and until either the
     business is sold or there is a default under the terms of Plan. Should either event occur,
12   this real estate shall be sold as described hereinafter.

13          Debtor shall employ a licensed real estate broker and use its best efforts to sell
     Jones Road Home (Art. I, def. #26). It may only be a cash sale at an amount fixed after
14   notice and hearing. The Net Proceeds of Sale (Art. I, def. #28) shall be disbursed, to the
     extent sufficient, as follows:
15

16                 first, the allowed claim of Class 11(e) (Heritage Bank) until paid in full;

17                second, the allowed administrative claims of classes numbered 1(a), 1(b),
            and 1(c) pro rata until paid in full;
18
                   third, the allowed claims of Class 2 (wages) pro rata until paid in full;
19

20
                  fourth, the allowed claims of Class 3 (Internal Revenue Service and State of
            Washington) pro rata until paid in full; and
21
                   fifth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.
22
     ///
23

24   Second Amended Plan of Reorganization-18                  SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
25                                                                WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 18 of 42
 1
            Claim Against Gray Land
 2
             Debtor shall continue to employ counsel and use its best efforts to liquidate the
 3   account receivable and lien claim Debtor asserts against Gray Land & Livestock, LLC and
     its property (Art. I, def. 7(b)). The Net Proceeds of Liquidation shall be distributed, to the
 4   extent sufficient, as follows:
 5                     first, the allowed claim of Class 11(e) (Heritage Bank), until paid in full;
 6
                  second, the allowed administrative claims of classes numbered 1(a), 1(b),
 7          and 1(c) pro rata until paid in full;

 8                     third, the allowed claims of Class 2 (wages) pro rata until paid in full;

 9                     fourth, the allowed claims of Class 3 (taxes) pro rata until paid in full; and
10
                       fifth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.
11
            Restaurant and Convenience Store
12
            Debtor’s representatives shall use their best efforts to sell Restaurant and
13   Convenience Store (Art. I, def. #39). The sale shall be upon such terms and conditions as
     Court may approve after notice and hearing. The sale shall be free and clear of all claims
14   and liens, including those of Heritage Bank and of Class 16 and 18 members. Upon sale
     and closing, the net proceeds of sale shall be disbursed, to the extent sufficient, as follows:
15

16                 first, Class 5 (Yakima County) to the extent of its lien upon and in the
            property sold until paid in full;
17
                       second, the Allowed Secured Claim of Class 11(e) (Heritage Bank) until paid
18          in full;
19
                    third, the allowed claims of classes numbered 1(a), 1(b), and 1(c) pro rata
20
            until paid in full;

21                     fourth, the allowed claims of Class 2 (wages) pro rata until paid in full;

22                     fifth, the allowed claims of Class 3 (tax) pro rata until paid in full; and

23

24   Second Amended Plan of Reorganization-19                       SOUTHWELL & O'ROURKE, P.S.
                                                                       A PROFESSIONAL SERVICE CORPORATION
                                                                            ATTORNEYS AT LAW
                                                                        SUITE 960, PAULSEN CENTER
25                                                                     WEST 421 RIVERSIDE AVENUE
                                                                       SPOKANE, WASHINGTON 99201
                                                                         TELEPHONE (509) 624-0159




     20-00465-WLH11          Doc 277      Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 19 of 42
 1
                       sixth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.
 2
            Commercial Lot
 3
             Debtor’s representatives shall use their best efforts to sell Commercial Lot (Art. I,
 4   def. #8(b)). The sale shall be upon such terms and conditions as Court may approve after
     notice and hearing. The sale shall be free and clear of all claims and liens, including those
 5   of Heritage Bank and of Class 16 and 18 members. It also provides that upon sale and
     closing, the net proceeds of sale shall be disbursed, to the extent sufficient, as follows:
 6

 7                 first, Class 5 (Yakima County) to the extent of its lien upon and in the
            property sold until paid in full;
 8
                       second, the Allowed Secured Claim of Class 11(e) (Heritage Bank) until paid
 9          in full;
10
                    third, the allowed claims of classes numbered 1(a), 1(b), and 1(c) pro rata
11
            until paid in full;

12                     fourth, the allowed claims of Class 2 (wages) pro rata until paid in full;

13                     fifth, the allowed claims of Class 3 (tax) pro rata until paid in full; and

14                     sixth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.
15
            Open Ground 24 Acres
16
              Debtor’s representatives shall use their best efforts to sell Open Ground 24 Acres
17   (Art. I, def. #29(b)). The sale shall be upon such terms and conditions as Court may
     approve after notice and hearing. The sale shall be free and clear of all claims and liens,
18   including those of Heritage Bank and of Class 16 and 18 members. It proposes that upon
     sale and closing, the net proceeds of sale shall be disbursed, to the extent sufficient, as
19
     follows:
20
                   first, Class 5 (Yakima County) to the extent of its lien upon and in the
21          property sold until paid in full;

22                     second, the Allowed Secured Claim of Class 11(e) (Heritage Bank) until paid
            in full;
23

24   Second Amended Plan of Reorganization-20                       SOUTHWELL & O'ROURKE, P.S.
                                                                       A PROFESSIONAL SERVICE CORPORATION
                                                                            ATTORNEYS AT LAW
                                                                        SUITE 960, PAULSEN CENTER
25                                                                     WEST 421 RIVERSIDE AVENUE
                                                                       SPOKANE, WASHINGTON 99201
                                                                         TELEPHONE (509) 624-0159




     20-00465-WLH11          Doc 277      Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 20 of 42
 1
                    third, the allowed claims of classes numbered 1(a), 1(b), and 1(c) pro rata
 2
            until paid in full;

 3                 fourth, the allowed claims of Class 2 (wages) pro rata until paid in full;

 4                 fifth, the allowed claims of Class 3 (tax) pro rata until paid in full; and
 5                 sixth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.
 6
            Credit Purchasing
 7
             The following customers of Debtor hold credits in the amounts indicated to be used
 8   toward post-confirmation purchases from Debtor. These customers make up Class 18.
     These credits were created pre-petition date by a customer either prepaying or
 9   unintentionally overpaying for product or paying for product or services which were not
     delivered. Post-confirmation Debtor shall allow each of these customers to use their
10
     credits. Provided, however, the credits may not be used:
11
                   a. If Debtor is in default in any manner in its payments under the Plan of
12                    Reorganization;

13                 b. If the use will interfere with or alter any purchase money security interest
                      given by Debtor to a supplier of product; or
14
                   c. In an amount in excess of ten percent (10%) of credit amount per quarter
15
                      unless the credit amount is under Twenty-Five Thousand Dollars
16                    ($25,000.00). In those cases, the credit may be used in full.

17          The customer and credit amounts are as follows:

18                       Customer                                        Credit Amount
19

20                  Double R Ranches                                      $504,962.00
                     Dick Berryman                                         $10,000.00
21                   Auke Bruinsma                                         $10,573.00
                   Tony R Harris Farms                                     $50,000.00
22                  Colossal Orchards                                       $4,000.00
                      Rowe Farms                                           $26,258.00
23
                     Royal Schlepp                                          $3,000.00
24   Second Amended Plan of Reorganization-21                   SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
25                                                                 WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 21 of 42
                         David Cowan                                      $17,500.00
 1
                          Dave West                                        $2,000.00
 2
            Additional Specific Treatment of Claims
 3
            Class 1(a) and 1(b)
 4
              The allowed administrative claims of classes numbered 1(a) and 1(b) shall be paid
 5
     in full with interest. Payment shall be made in full on or before Effective Date or upon Court
 6
     approval of claims, whichever is later.

 7          Class 1(c)

 8         The pre-confirmation fees of the U.S. Trustee remaining unpaid shall be paid in full
     upon Effective Date. Any administrative claims of the IRS on State of Washington,
 9   Department of Revenue shall be timely paid.
10

11          Class 2

12            The allowed wage, salary, and commission claims of Class 2 members, to the
     extent of the priority specified by 11 U.S.C. §507(a)(4), shall be paid in full with interest.
13   These claims shall be paid within eight (8) months from Effective Date. Provided, however,
     that if Class 2 does not accept the Plan, the class shall be paid cash on the Effective Date
14
     of the Plan equal to the allowed amount of such claim(s).
15
            Class 3
16
            The allowed claims of Class 3 members shall be paid in full with interest. The
17   claims shall be paid in sixteen (16) equal quarterly installments. The first payment shall be
     made in the first full quarter following Confirmation.
18
            Class 4
19

20           Debtor shall assume, effective upon confirmation of plan, the leases and executory
     contracts between Debtor and Class 4 members. Defaults by Debtor shall be cured within
21   eighteen (18) months from Effective Date. Provided, however, that should Debtor sell or
     liquidate its business or assets after Office Lease assumed, the Lease shall automatically
22   terminate.
23

24   Second Amended Plan of Reorganization-22                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 22 of 42
 1
             The allowed claims of Class 4 members, Boob and LaNeave, shall be paid in full
 2
     together with interest within six (6) months of Effective Date. The source of funds to pay
     shall be either property sales or operating income. Provided, however, that should Class 4
 3   members Boob and LeNeave become secured claims, they shall be paid upon a sale of
     the collateral even if that occurs later than six (6) months from Effective Date.
 4
             Class 4 member Husch Properties, LLC and Class 19 shareholders have agreed
 5   that the unpaid wage or commission claims of Class 4 members Boob and LeNeave shall
     be granted a lien upon and in Restaurant (Art. I, def. #39) and Office Property (Art. I, def.
 6
     #29). The liens will be inferior and subordinate to the lien claims of classes numbered 5
 7   (Yakima County), 11(e) (Heritage Bank), and Class 13 (Helena Agri-Enterprises).

 8          Class 5

 9          The Allowed Secured Claim of Class 5 (Yakima County) shall be paid in full,
     together with interest, as follows:
10

11
                     a.    All real estate taxes assessed after Confirmation shall be timely paid
            in full; and
12
                   b.     All real estate taxes assessed before Confirmation shall be paid in
13          three (3) equal annual installments, with the first installment due within twelve (12)
            months from Confirmation.
14
            Class 6
15

16          The Allowed Secured Claim of Class 6 (Agco) shall be paid in full, together with
     interest, at the rate of Twelve Thousand One Hundred Ninety-Nine and 74/100 Dollars
17   ($12,199.74) per year. The first payment shall be made within thirty (30) days of Effective
     Date. Additionally, any delinquent installments or amounts shall be fully paid within
18   eighteen (18) months of Effective Date.
19
            Class 7
20
             The Allowed Secured Claim of Class 7 (Ally) shall be paid in full, together with
21   interest, at the rate of Eight Hundred Five Dollars ($805.00) per month. The first payment
     shall be made within thirty (30) days of Effective Date. Additionally, any delinquent
22   installments or amounts shall be fully paid within eighteen (18) months of Effective Date.

23

24   Second Amended Plan of Reorganization-23                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11        Doc 277   Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 23 of 42
 1
            Class 8
 2
             The Allowed Secured Claim of Class 8 (Deere & Company) shall be paid in full,
 3   together with interest, at the rate of Forty-Seven Thousand One Hundred Twenty and
     51/100 Dollars ($47,120.51) per year. The first payment shall be made within six (6)
 4   months of Effective Date. Additionally, any delinquent installments or amounts shall be
     fully paid within eighteen (18) months of Effective Date. Note: This claim has been paid in
 5   full.
 6
            Class 9
 7
             The Allowed Secured Claim of Class 9 (Ford Motor Credit) shall be paid in full,
 8   together, with interest, at the rate of One Thousand Four Hundred Ninety-Nine and 96/100
     Dollars ($1,499.96) per month. The first payment shall be made within thirty (30) days of
 9   Effective Date. Additionally, any delinquent installments or amounts shall be fully paid
     within thirty-six (36) months of Effective Date.
10

11
            Class 10

12          The Allowed Secured Claim of Class 10 (GM Financial) shall be paid in full,
     together with interest, at the rate of Seven Hundred Forty-Eight and 86/100 Dollars
13   ($748.86) per month. The first payment shall be made within thirty (30) days of Effective
     Date. Additionally, any delinquent installments or amounts shall be fully paid within
14   eighteen (18) months of Effective Date.
15
            Class 11(a)
16
            The Allowed Secured Claim of Class 11(a) (Heritage Bank) shall be paid in full,
17   together with interest, at the rate of Four Hundred Six and 22/100 Dollars ($406.22) per
     month. The first payment shall be made within thirty (30) days of Effective Date.
18   Additionally, any delinquent installments or amounts shall be fully paid within eighteen (18)
     months of Effective Date.
19

20
            Class 11(b)

21          The Allowed Secured Claim of Class 11(b) (Heritage Bank) shall be paid in full,
     together with interest, at the rate of One Hundred Twenty-Nine Dollars ($129.00) per
22   month. The first payment shall be made within thirty (30) days of Effective Date.
     Additionally, any delinquent installments or amounts shall be fully paid within eighteen (18)
23   months of Effective Date.
24   Second Amended Plan of Reorganization-24                SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                     ATTORNEYS AT LAW
                                                                 SUITE 960, PAULSEN CENTER
25                                                              WEST 421 RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                     Pg 24 of 42
 1
            Class 11(c)
 2
            The Allowed Secured Claim of Class 11(c) shall be paid in full with interest. If a
 3   refinance of Debtor’s business is insufficient to pay the Allowed Secured Claim at
     refinance completion, Debtor and classes numbered 15 (Husch Properties) and 19
 4   (Shareholders) shall use their best efforts to sell Office Property upon such terms and
     conditions approved by Court after notice and hearing. The Net Proceeds of Sale shall be
 5   disbursed as follows:
 6
                   first, Class 5 (Yakima County) to the extent of its unpaid real estate tax claim
 7          upon the property sold;

 8                  second, the allowed claims of Class 11(c) (Heritage Bank) until paid in full;

 9                  third, the allowed claims pro rata of classes 1(a), 1(b), and 1(c) until paid in
            full;
10

11
                    fourth, the allowed claims of Class 2 (wages) pro rata until paid in full;

12                  fifth, the allowed claims of Class 3 (taxes) pro rata until paid in full; and

13                  sixth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full.

14          Class 11(d) and 11(e)
15
             The Allowed Secured Claims of Class 11(d) and 11(e), namely, Heritage Bank, will
16   be paid in full plus interest. If a refinance of debt and/or a sale of less than all Debtor’s
     property is not sufficient to pay in full the claims of both classes numbered 11(d) and 11(e)
17   within twenty (20) months of Effective Date, Debtor shall sell all its property upon such
     terms and conditions as are approved by Court after notice and hearing. The sale may be
18   by public auction or by private sale or a combination of both.
19
            The net proceeds of sale shall be disbursed, to the extent sufficient, as follows:
20
                     first, the Allowed Secured Claim of Class 5 (Yakima County) to the extent of
21          its lien upon the property sold;

22                 second, the Allowed Secured Claims of Class 11(d) and 11(e) (Heritage) pro
            rata until paid in full;
23

24   Second Amended Plan of Reorganization-25                   SOUTHWELL & O'ROURKE, P.S.
                                                                    A PROFESSIONAL SERVICE CORPORATION
                                                                         ATTORNEYS AT LAW
                                                                     SUITE 960, PAULSEN CENTER
25                                                                  WEST 421 RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277      Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 25 of 42
 1
                    third, the allowed claims pro rata of classes numbered 1(a), 1(b), and 1(c)
 2
            until paid in full;

 3                  fourth, the allowed claims of Class 2 (wages) pro rata until paid in full;

 4                  fifth, the allowed claims of Class 3 (taxes) pro rata until paid in full; and
 5                  sixth, the allowed claims of Class 14 (Unsecured) pro rata until paid in full;
            and
 6

 7                  seventh, balance to Class 19

 8                  Until classes numbered 11(d) and 11(e) are paid in full as provided above,
            Debtor shall pay the sum of Thirty-Five Thousand Dollars ($35,000.00) per month
 9          to the classes. This sum shall be prorated between the claims.
10
            Class 12
11
             The Allowed Secured Claim of Class 12 (Wells Fargo Vendor) shall be paid in full,
12   together with interest, at the rate of One Thousand Dollars ($1,000.00) per month. The first
     payment shall be made within thirty (30) days of Effective Date. Additionally, any
13   delinquent installments or amounts shall be fully paid within eighteen (18) months of
     Effective Date.
14
            Class 13
15

16            The Allowed Secured Claim of Class 13 (Helena Agri-Enterprises) shall be paid in
     full with interest. The allowed claim shall be paid in full not more than ninety (90) days from
17   Effective Date.

18          Class 14
19
            The allowed claims of Class 14 (Unsecured) shall be paid in full together with
20
     interest. They shall be paid in twelve (12) equal quarterly installments. The first installment
     shall be paid in the third full quarter following Confirmation.
21
            Class 15
22
             The two (2) members/owners of Class 15 (Kelly and Deanna Husch) shall pay in
23   full and satisfy the claim of Class 11(c) (Heritage). If Class 11(c) is not paid in full from the
24   Second Amended Plan of Reorganization-26                   SOUTHWELL & O'ROURKE, P.S.
                                                                    A PROFESSIONAL SERVICE CORPORATION
                                                                         ATTORNEYS AT LAW
                                                                     SUITE 960, PAULSEN CENTER
25                                                                  WEST 421 RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277      Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 26 of 42
     sale of Office Property, Class 15 shall pay Class 11(c). In that event, Class 15 shall
 1
     become the owner of Office Property Free of any claims of Debtor.
 2
            Class 16
 3
            The record owners of Class 16 are Kelly Husch and Deanna Husch, each as to an
 4   undivided fifty percent (50%) (hereinafter “Store Owners”). Class 16 is owner of
     Restaurant and Convenience Store (Art. I, def. #39), collateral for loan and claim of Class
 5   11(e).
 6
            If Class 11(e) is paid from a source or sources other than sale of Restaurant and
 7   Convenience Store, that collateral shall vest in Store Owners. Otherwise, the property
     shall be sold and proceeds applied to the Allowed Secured Claim of Class 11(e).
 8
            Class 17
 9
            In SEC 1106, Loan Forgiveness: the term “covered loan” means a loan guaranteed
10
     under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as
11
     added by section 1102. The term “expected forgiveness amount” means the amount of
     principal that a lender reasonably expects a borrower to expend during the covered period
12   on the sum of any – (A) payroll costs. The term “payroll costs” has the meaning given that
     term in paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as
13   added by section 1102 of this Act.

14          Subject to Debtor providing proof that Debtor spent the total Three Hundred
     Seventy-Five Thousand Seven Hundred Ninety-Two Dollars ($375,792.00) from covered
15
     loan through lender Cross River Bank under the Paycheck Protection Program on payroll
16   costs the loan shall be forgiven and Debtor shall owe nothing to Class 17 members. In that
     case, Class 17 shall pay nothing to Class 17 members.
17
            Class 18
18
           The members of Class 18 shall be treated as is set forth pursuant to Credit
19
     Purchasing provisions. See: page 17.
20
            Class 19
21
           The three (3) members of Class 19 (Shareholders) shall be paid nothing as
22   shareholders unless and until all other classes are fully paid.

23

24   Second Amended Plan of Reorganization-27                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 27 of 42
 1
            Drop Dead Provisions
 2
            Three (3) drop dead provisions are provided as part of this Plan as follows:
 3
             1.      Should any creditor reasonably believe Debtor is not expending sufficient
 4   efforts to liquidate property, provided for liquidation by the terms of this Plan, or that an
     alternative means should be used, such creditor may request the Court to revise the
 5   manner of liquidation, after notice and hearing.
 6
            2.     Should Debtor fail or be unable to sell property by private sale, Debtor or any
 7   creditor may request the Court, After Notice and Hearing (Art. I, def. #3), to order a sale or
     sales by public auction. This provision applies to all Debtor’s property; and
 8
             3.      Should Debtor default in payment to creditors per this Plan or default on any
 9   of their obligations owed creditors pursuant to the security instruments or other loan
     documents Debtor executed, said creditor shall give written notice of default to Debtor as
10
     provided for in the security instruments or the other loan documents. Thereafter, should
11
     the default not be timely cured, a creditor may exercise its state law and/or contractual
     remedies without further Order of this Court. Except as expressly modified by the Plan, all
12   terms and conditions of the promissory notes, the deeds of trust, the security agreements,
     and other loan documents evidencing the Debtor’s obligations and covenants to creditors
13   shall and hereby do remain in full force and effect. The Debtor shall remain bound by the
     terms of these promissory notes, deeds of trust, security agreements, and other loan
14   documents except as expressly modified by the Plan.
15
                                       ARTICLE XI
16                       PAYMENTS/KEEPING CURRENT/ALTERATIONS

17           The method of paying or providing for Creditors in this Plan is in lieu of any other
     payment and/or treatment. To that extent, the writings and documents of some Creditors
18   requiring certain payments or the performance of certain obligations are altered and
     amended.
19

20
                                        ARTICLE XII
                             ASSUMPTION OF CLAIMS/SUBROGATION
21
            Should Debtor sell any Property of the Estate, or should Debtor, or a Trustee, if one
22   be appointed, sell or liquidate any Property of the Estate pursuant to the terms and/or
     conditions of this Plan, the Claim(s) of any Creditor(s) secured by the property being sold
23   and/or leases constituting Property of the Estate may be assumed by the purchaser,
24   Second Amended Plan of Reorganization-28                  SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
25                                                                 WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 28 of 42
     provided the delinquent installments due the Claim(s) or lease(s) being assumed, as
 1
     amended and fixed by this Plan, are brought current upon closing of the sale. No formal or
 2
     informal approval of any Creditor(s) of a proposed Claim(s) or lease(s) assumption shall
     be required.
 3
                                   ARTICLE XIII
 4              SECURED OR UNDER SECURED OR UNSECURED CREDITORS
 5           Debtor believes the claims of classes numbered 5 (Yakima County), 6 (Agco
     Finance), 7 (Ally), 8 (Deere & Company), 9 (Ford Motor Credit), 10 (GM Financial), 11(a) –
 6
     (e) (Heritage Bank), 12 (Wells Fargo Vendor), 13 (Helena Agri-Enterprises), 15 (Husch
 7   Properties), and 16 (D & LK) are fully and adequately secured. Debtor believes the
     collateral securing the claims has a present fair market value greater than the cumulative
 8   claims against it.

 9          Assuming the balance of the secured claims are not subject to set-off and are
     properly perfected and unavoidable, Debtor believes said Secured Claims are fully and
10
     adequately secured and collateralized. The Plan, therefore, treats the Claim as such.
11
             After Notice and Hearing (Art. I, def #3), if the Court permits the automatic stay to
12   be lifted, permits a reclamation of Property of the Estate, or Debtor abandons Property of
     the Estate prior to the Effective Date, the Allowed Secured Claim of any Creditor secured
13   by the property reclaimed, abandoned, or affected by the stay, shall be deemed fully
     secured and shall not hold a Class 14 (Unsecured) Claim.
14
                                         ARTICLE XIV
15
                             FIXING CLAIMS/OBJECTIONS TO CLAIMS
16
             Other than as is set forth in Articles X and XIII and in this Article, this Plan does not
17   fix or attempt to fix or determine the dollar amount, validity, secured status, or the priority
     of the Claim of any Creditor, claimant, or other party in interest. The Allowed Claim or
18   Allowed Secured Claim of any Creditor will be as listed by Debtors in the Schedules or as
     set forth in the Claim filed by a Creditor, if a Claim has been filed, unless the Claim is
19
     disputed by Debtor or fixed or specifically otherwise treated by this Plan.
20
            This Plan fixes claims and/or objections to claims as follows:
21
                    1.     The claims of classes numbered 5 through 16, inclusive, are fixed as
22          fully secured claim holders.

23

24   Second Amended Plan of Reorganization-29                  SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
25                                                                 WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21     Entered 04/06/21 15:57:01                      Pg 29 of 42
 1
                    2.   The allowed administrative claims of the members of Class 1(b) are
 2
            fixed in an amount as provided by law. Generally, this is an amount equal to the
            value of property received by Debtor within twenty (20) days before petition date,
 3          namely, on or after February 13 and on or before March 3, 2020.

 4                  3.     The allowed priority claims of Class 2 members Boob and LeNeave
            for unpaid pre-petition date wages and/or commissions are fixed in the amount of
 5          Thirteen Thousand Six Hundred Fifty Dollars ($13,650.00) each. The claim balance
            is fixed as an allowed claim of Class 4. They shall hold no claim as Class 14.
 6

 7                  4.    The unpaid wage, salary, and/or commissions due Class 4 members
            under and pursuant to the contracts fixing amounts per month shall be fixed as set
 8          forth in number 3 above.

 9                5.      The Allowed Secured Claim (Art. I, def. #4) of Class 13 (Helena Agri-
            Enterprises) is fixed as a lien upon Debtor’s real estate pursuant to order of Court
10
            entered April 10, 2020 [ECF No. 104].
11
                  6.     The pre-petition date claim of Class 1(a) and Class 14 members
12          Barry Warner and Alegria & Company in the amount of Thirteen Thousand Nine
            Hundred Six and 69/100 Dollars ($13,906.69) was waived. Thus, it is fixed at $0.00.
13
             If it appears to be in the best interest of Debtor and/or Creditors and subject to the
14   following paragraphs of this Article, objections to Claims may be filed by Debtor post-
     Effective Date.
15

16         This Plan (Article XVII) does contain a provision limiting and/or extinguishing
     Debtor’s individual liability for any Claim assumed by a purchaser of Property of the Estate
17   upon sale of any property or interest in property securing, in whole or in part, a Claim.

18          Any Claim not specifically listed as a Claim in Classes numbered 1 through 13 and
     15, 16, and 18 shall be and is hereby designated as a Class 14 (Unsecured) Claim.
19

20
            The procedure relating to filing objections to Claims shall be governed by the Code
     and Rules. Provided, however, that any objections to Claims, other than objections to any
21   Claim(s) by the Proponent/Debtor shall be filed within thirty (30) days from Confirmation, or
     they shall be deemed untimely filed. Should an objection to a Claim be untimely filed, it
22   shall be disregarded, shall be deemed disallowed and without merit by Proponent/Debtor
     and the Court without further Order of Court.
23

24   Second Amended Plan of Reorganization-30                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 30 of 42
                                     ARTICLE XV
 1
                 LIFTING STAY/RECLAMATION OF PROPERTY/ABANDONMENT
 2
             The automatic stay imposed by Section 362 of the Code expires upon the entry by
 3   the Court of an Order of Confirmation. Debtor is not proposing to, and this Plan does not,
     extend the stay. Debtor shall resist any application to lift the automatic stay other than as
 4   set forth in this Article or in Article X.
 5         Debtor shall oppose any application by a Creditor to reclaim Property of the Estate,
     except as set forth in this Article or in Article X.
 6

 7           Debtor shall not abandon Property of the Estate, except as set forth in this Article or
     in Article X.
 8

 9           After Notice and Hearing (Art. I, def. #3), if the Court permits the automatic stay to
     be lifted, permits a reclamation of Property of the Estate, or Debtor abandons Property of
10
     the Estate prior to the Effective Date, the Allowed Secured Claim of any Creditor secured
11
     by the property reclaimed, abandoned, or affected by the stay, to the extent of a
     deficiency, as fixed by this Plan will not be a Class 14 (Unsecured Creditors) Claim.
12
             Debtor has not abandoned post-Petition Date the collateral of any class member.
13   None shall be abandoned until After Notice and Hearing (Art. I, def. #3) or as is set forth in
     Article X.
14
                                        ARTICLE XVI
15
                                EXECUTORY CONTRACTS/LEASES
16
           Debtor believes the only leases to which it is a party are the real estate lease
17   between Debtor, as tenant, and Class 4 member, Husch Properties, LLC, as Landlord,
     and the equipment lease between Debtor, as Lessee, and Class 12 (Wells Fargo Vendor),
18   as Lessor.
19
           Debtor does not believe it is a party to any executory contracts, except the
20
     employment agreements with individual Class 4 members.

21         Debtor does not know of any additional leases or executory contracts between it
     and Creditors.
22
           If any additional leases or executory contracts do exist, Debtor shall have a
23   reasonable period of time to accept or reject the same following the Effective Date (Art. I,
24   Second Amended Plan of Reorganization-31                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                     Pg 31 of 42
     def. #17) upon being notified of the existence of the same. Should the existence of a lease
 1
     or executory contract be brought to Debtor’s attention and be rejected, the Claim of the
 2
     lease or contract holder resulting from the rejection shall be a Class 14 (Unsecured
     Creditors) Claim, unless specifically provided otherwise herein.
 3
             The agreements between Debtors and the members of Classes numbered 6 thru
 4   13, inclusive, shall not be deemed “executory” pursuant to Section 365 of the Code.
 5                                       ARTICLE XVII
                                     PERSONAL GUARANTEES
 6

 7          Debtor does not believe it has guaranteed the debts or claims of any Creditor
     against any person or organization except its own debts. Debtor is uncertain as to the
 8   nature and extent of additional guarantees or liability but does not actually believe any

 9   exist, other than the independent guarantees which legally attach to an entity operating a
     business. The guarantees, if any, are specifically rescinded and rendered null and void by
10
     the Plan, and any claim for damages there under or for damages or liability arising
11
     therefrom or from the guarantee termination shall be a Class 14 (Unsecured Creditors)
     Claim, except as set forth in Article X, aforementioned. Upon the Effective Date, any
12   personal guarantees of Debtors are terminated.

13           Notwithstanding the termination of guarantees, to the extent a creditor holds an
     Allowed Secured Claim in which the holder’s lien is not removed, avoided, or otherwise
14   determined invalid or unenforceable, the holder shall retain its lien on its collateral securing
     its Allowed Secured Claim.
15

16                                          ARTICLE XVIII
                                            EXEMPTIONS
17
            Debtor is a limited liability company registered in the State of Washington. Pursuant
18   to 11 U.S.C. § 522(b), only an individual debtor may claim property as exempt property.
     Debtor is not entitled to and, therefore, does not claim any property as exempt property.
19

20
                                  ARTICLE XIX
             DISBURSEMENT TO CREDITORS/PREPAYMENT/RETAINED EQUITY
21
            The method of payments and disbursements to or treatment of Creditors is
22   contained in Article X. No other payment or disbursement shall be made to Creditors.
     Provided, however, that nothing in this Plan shall prohibit Debtor from accelerating its
23   payments fixed by this Plan.
24   Second Amended Plan of Reorganization-32                  SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
25                                                                WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277     Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 32 of 42
 1
            Debtor believes and has been advised by its counsel that sufficient disbursement,
 2
     payment, and/or other considerations or adequate treatment of Claims are being proposed
     herein to compensate Creditors for any retained equity of Debtor.
 3
                                         ARTICLE XX
 4                        FILING/FIXING ADMINISTRATIVE EXPENSES
 5           The deadline for submission of all Claims entitled to priority pursuant to §§507(a)(1)
     and (b) of the Code incurred prior to Confirmation, with the exception of fees and costs of
 6
     Professional Persons, allowable under §503(b)(1) and (b)(2) shall be thirty (30) days
 7   following Confirmation unless a specific order fixes a different date. Failure to file a Claim
     by this date shall conclusively bar the claimant from asserting a Claim, which Claim shall
 8   be forever discharged.

 9           Should a Claim or request for allowance of Administrative expense be filed with the
     Court after the date the Court enters an Order closing the case or should one be filed
10
     before the entry of a closure Order, but the time for filing a timely objection thereto expires
11
     after the entry of such closure order, and should there be a timely objection filed to such
     request, the requesting party shall be required to file an application with the Court to re-
12   open this Chapter 11 case for the purpose of allowing the Court to hear the issues raised
     by the objection. The requesting party shall also tender to the Clerk of the Court the
13   appropriate filing fee with the application to re-open the Chapter 11 case.

14          Should a Claim or a Request for Administrative Expense be presented to Debtor by
     the Attorney for Debtor after the case is closed, with the result that a current certified
15
     Master Mailing List (MML) cannot be obtained from the Court without paying a fee to
16   reopen the case, the Attorney for Debtor shall use the MML used to notify Creditors of the
     entry of the Order of Confirmation. Should no objection to the Claim or Request be served
17   upon the Attorney for Debtor, it shall be deemed approved and allowed by the Court,
     without the necessity of an Order of the Court formally approving the same.
18
            Any tax liability created or generated by Debtor’s estate, including by liquidation of
19
     Property of the Estate, shall be deemed an Administrative (Class 1(c)) Claim and shall be
20
     paid as a Class 1(c) Claim without the necessity of a Claim being filed and without further
     Order of Court.
21
     ///
22
     ///
23

24   Second Amended Plan of Reorganization-33                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                     Pg 33 of 42
                               ARTICLE XXI
 1
             SALARY OR WAGE/SUBROGATION/RETENTION OF MANAGEMENT
 2
             Debtor may attempt to borrow funds from shareholders or others or use post-
 3   Petition Date earnings, or liquidate Property of the Estate to pay or purchase certain
     Claims. Should this occur, the purchaser or payor of said Claim(s), including Debtor,
 4   whether voluntary or involuntary, shall be subrogated, without further order of the Court, to
     the rights to receive payments of the Claim pursuant to this Plan.
 5
           Should Debtor or any other person or entity pay, in whole or in part, the Claim(s) of
 6
     any Class(es), the payor shall be automatically subrogated to receive the payment(s) of
 7   said Class(es)' Claim(s) as provided to be paid pursuant to Article X, to the extent of
     payment by Debtor.
 8
                                        ARTICLE XXII
 9                               SUBSTANTIAL CONSUMMATION
10
            Debtor’s Plan shall be deemed substantially consummated sixty (60) days following
11
     Confirmation, provided that Debtor has paid all installments and performed all obligations
     provided by this Plan to be paid or performed within that time.
12
                                     ARTICLE XXIII
13                        HEARING REQUESTS POST-FINAL DECREE

14          Should Debtor’s Plan provide that certain acts or events may occur after the Plan
     has been substantially consummated or after the entry of a Final Decree, and in either
15
     event only "After Notice and Hearing" (Art. I, def. #3), and should Debtor cause such a
16   notice to be given to which a party in interest objects and reopening of this case is
     necessary to hear the objection, such reopening shall be guided by the Bankruptcy Code
17   and Rules as supplemented by Debtor’s Plan. The party seeking to reopen and/or
     invoking the jurisdiction of the Court shall have the duty of reopening the case and bear
18   the cost of so doing.
19
            Should Debtor, pursuant to this Plan, be required to give a notice to Creditors after
20
     a Final Decree is entered or after the case is closed, with the result that a current certified
     Master Mailing List (MML) cannot be obtained from the Court without paying a fee to
21   reopen the case, the Attorney for Debtor shall use the MML used to notify Creditors of the
     entry of the Order of Confirmation. Should no objection to the Claim or Request be served
22   upon the Attorney for Debtor, it shall be deemed approved and allowed by the Court,
     without the necessity of an Order of the Court formally approving the same.
23

24   Second Amended Plan of Reorganization-34                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21     Entered 04/06/21 15:57:01                     Pg 34 of 42
 1
                                       ARTICLE XXIV
 2
                               CREDITORS' CHANGE OF ADDRESS

 3           It shall be the duty of each Creditor to keep the Debtor and the Disbursing Agent
     informed of any changes in the Creditor's address by notifying in writing the Debtor and
 4   Disbursing Agent of any such changes. Should a Creditor change his/her address and fail
     to notify Debtor and Disbursing Agent with the result that the Debtor or Disbursing Agent
 5   are no longer able to mail a dividend to said Creditor by first class mail, the Debtor or
     Disbursing Agent shall cancel said check and re-deposit said funds in the Disbursing
 6
     Agent's account. Should this occur, the Debtor is forever relieved of liability to said
 7   Creditor in regard to payment of a dividend.

 8                                         ARTICLE XXV
                                        DISBURSING AGENT
 9
            Debtor proposes that no Disbursing Agent be appointed, and that Debtor and/or
10
     Debtor’s attorneys act as Disbursing Agent, or, if one be appointed, that Debtor’s
11
     accountant be designated as Disbursing Agent to serve without bond. If the Court directs
     a bond be posted, it will be fixed by the Court upon Confirmation. The Disbursing Agent, if
12   appointed, shall receive the money from the payments being made by Debtor, other than
     the payments being made directly to the secured Creditors, and shall disburse said funds
13   in accordance with this Plan. The costs and reasonable fees for the services of the
     Disbursing Agent shall be paid After Notice and Hearing (Art. I, def. #3) or, as fixed by the
14   Court should an objection be filed and should the objecting party comply with Articles XX
     and XXIII, and shall be considered an Administrative Expense.
15

16          The money being paid or generated by Debtor shall be disbursed by Debtor or the
     Disbursing Agent, if any, to Creditors in accordance with this Plan within thirty (30) days of
17   receipt by the Disbursing Agent unless otherwise specifically provided by Article X.

18                                         ARTICLE XXVI
                                        LIQUIDATING AGENT
19

20
            Should Debtor materially breach or default a major condition of the Plan, the
     Court, after notice and hearing, may appoint a liquidating agent with the authority and
21   duties Court deems necessary and appropriate under the circumstances.

22   ///

23   ///
24   Second Amended Plan of Reorganization-35                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 35 of 42
                                          ARTICLE XXVII
 1
                                    MODIFICATION OF THE PLAN
 2
           Debtor may propose amendments or modifications to the Plan at any time prior to
 3   Confirmation, provided such modifications comply with Sections 1122 and 1123 of the
     Code. After Debtor files such modification, the Plan, as modified, becomes the Plan.
 4
           Debtor may propose amendments or modifications to the Plan at any time after
 5   Confirmation, provided such modifications comply with Sections 1122 and 1123 of the
     Code. After Debtor files such modification, the Plan, as modified, becomes the Plan.
 6

 7          Debtor may propose amendments or modifications at any time after Confirmation of
     the Plan and before substantial consummation of such Plan, as long as the modifications
 8   meet the requirements of Sections 1122 and 1123 of the Code. Such Plan as modified
     becomes the Plan only if circumstances warrant such modifications and the Court, After
 9   Notice and Hearing (Art. I, def. #3), confirms such Plan as modified.
10
              A change in the manner, terms, and/or conditions of any sale or liquidation of
11
     Property of the Estate shall be authorized provided Creditors and other parties are given at
     least fifteen (15) days prior notice of the same. Such change/revision shall not be deemed
12   an amendment or modification of this Plan as defined and/or used in sections 1122 and/or
     1123 of the Code, but shall be deemed an adjustment authorized by this Plan. The same
13   shall be deemed automatically approved by the Court without the necessity of an Order of
     Court provided no objection is timely and properly filed to the Notice.
14
                                         ARTICLE XXVIII
15
                                    EFFECT OF CONFIRMATION
16
            Upon Confirmation of this Plan, the effect of Confirmation shall be provided for in
17   Section 1141 of the Code.

18                                 ARTICLE XXIX
                 PROVISIONS FOR PRIORITY, ADMINISTRATIVE, WAGE AND
19
                                    TAX CLAIMS
20
            All Class 1(a), 1(b), and 1(c) Claims shall be paid in accordance with Article X.
21
             Each claim of a kind specified in 11 U.S.C. 507(a)(8) of the United States Code and
22   any Allowed Secured tax claim of the United States of America must be paid in deferred
     cash payments over a period of not exceeding five (5) years after petition date, of a value,
23   as of the Effective Date of the Plan, equal to the allowed amount of such Claim. Subject to
24   Second Amended Plan of Reorganization-36                SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 36 of 42
     the provision of Article XIV, Debtor shall comply with this provision, notwithstanding any
 1
     other provisions of this Plan.
 2
            Notwithstanding any provision of the Plan to the contrary, the Allowed Claims of the
 3   United States of America, Internal Revenue Service and State of Washington or any other
     state taxing agency shall be paid as is set forth in Article X and shall be at a minimum
 4   each quarter a sum equal to one-twentieth (1/20) of its/their Claim(s). However, a
     payment to these taxing agencies of more than the minimum in any quarter shall
 5   automatically carry over as an advance payment on the next quarterly payment(s) due.
 6
            Notwithstanding any provisions of the Plan to the contrary, the United States of
 7   America, Internal Revenue Service, shall have the right of set off and shall be deemed
     secured pursuant to 11 U.S.C. 506(a) to the extent Debtor owes the Internal Revenue
 8   Service and it holds a refund of taxes otherwise payable to Debtor.

 9         Any tax liability to the Internal Revenue Service accruing post-petition but prior to
     Discharge shall be timely paid or paid upon Effective Date (Art. I, def. #17), whichever
10
     occurs later.
11
             Any taxes owing by the estate, including capital gain taxes created by the sale of
12   any real property pursuant to the terms of this Plan, due the United States of America,
     Internal Revenue Service shall be paid as a Class 1 claim. Any taxes accruing post-
13   petition by the Debtors due the United States of America, Internal Revenue Service shall
     be timely paid and all post-petition tax returns due by the Debtor to the United States of
14   America, Internal Revenue Service shall be timely filed.
15
            Any Allowed Claim of the Internal Revenue Service or State of Washington shall
16   not be discharged until such time as all payments provided by the Plan to be paid to the
     Internal Revenue Service or State of Washington have been paid.
17
            The Debtor shall provide notice of the tax due by the Debtor and the estate,
18   including the amount for each sale as they occur, by filing and paying each quarterly
     estimated tax payment, and filing and paying tax returns when due with the Spokane
19
     Insolvency Office of the IRS.
20
           Should Debtor default in Plan payments to the United States of America, Internal
21   Revenue Service or to state taxing agencies, said agencies may proceed, after giving
     Debtor and Debtor’s attorney thirty (30) days written notice of default with an opportunity to
22   cure said default, to exercise any remedies otherwise available to them under the laws
     governing the collection of taxes, including, but not limited to, requesting that the Court
23   dismiss the Chapter 11 case for lack of substantial consummation, if the default occurs
24   Second Amended Plan of Reorganization-37                 SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 37 of 42
     before substantial consummation. Provided, however, that the actions, if any, by said
 1
     federal or state taxing agencies may not nor shall not impair Debtor’s ability to sell any
 2
     Property of the Estate or operate Debtor’s Business (Art. I, def. #14), to the extent
     provided for in Article X of this Plan.
 3
            All fees payable to the U.S. Trustee pursuant to U.S.C., §1930 shall be paid in full
 4   on or before the Effective Date (Art. I, def. #17).
 5          To the extent required by law, the reorganized Debtor shall be responsible for
     timely payment of fees incurred pursuant to 28 U.S.C. Section 1930(a)(6). After
 6
     confirmation, and to the extent required by law, the reorganized Debtor shall serve upon
 7   the United States Trustee monthly operating reports.

 8          Debtor shall be entitled to use any pre-petition Net Operating Loss carry forward, or
     any similar tax attributes, to the extent necessary to reduce Debtor’s tax liability.
 9
                                          ARTICLE XXX
10
                                       SPECIAL PROVISIONS
11
            1.     Notwithstanding any other provision of this Plan of Reorganization:
12
                  a) Disputed Claims shall be paid the same as other Claims of the Class in
13           which they are members upon their allowance by the Court;

14                  b) any Claim may be disputed by Debtor after Confirmation should it be
             determined that said Claim is invalid or unenforceable and Debtor does not, by
15
             listing a Claim at all, reaffirm, acknowledge or agree to pay any Claim that proves
16           to be invalid or unenforceable; and

17                c) should a Claim or Creditor be listed in Debtor’s Plan as a Secured Claim
             or Creditor and it be determined by the Court that said Creditor's Claim be
18           unsecured in whole or in part, for any reason, then, in that event, said Claim, in
             whole or in part, shall be treated as an Unsecured (Class 14) Claim and paid
19
             accordingly.
20
             2.      Preservation of Rights: The Debtor and the Estate retain all rights of and
21   to commence and pursue any and all Causes of Action (under any theory of law,
     including, without limitation, the Bankruptcy Code, and in any court or other tribunal
22   including, without limitation, in an adversary proceeding filed in the Chapter 11 Case) to
     the extent the Debtor deems appropriate. Potential Causes of Action may, but need not
23   (if at all), be pursued by the Debtor prior to the Effective Date, to the extent warranted.
24   Second Amended Plan of Reorganization-38               SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                    ATTORNEYS AT LAW
                                                                SUITE 960, PAULSEN CENTER
25                                                             WEST 421 RIVERSIDE AVENUE
                                                               SPOKANE, WASHINGTON 99201
                                                                 TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                      Pg 38 of 42
     Potential Causes of Action that may be pursued by the Debtor and/or the Estate prior to
 1
     the Effective Date and by the Debtor and/or the Estate after the Effective Date, also
 2
     include, without limitation, any other Causes of Action, whether legal, equitable, or
     statutory in nature, arising out of, or in connection with, the affairs of the Debtor,
 3   including, without limitation, the following: possible claims against borrowers or third
     parties, counterclaims, defenses, and objections relating to any Claims or other
 4   obligations; contract or tort claims which may exist or subsequently arise; any and all
     Avoidance Actions pursuant to any applicable section of the Bankruptcy Code arising
 5   from any transaction involving or concerning the Debtors.
 6
             The Debtor and the Estate expressly reserve any and all Causes of Action for
 7   later enforcement by the Debtor and/or the Estate (including, without limitation, Causes
     of Action that may be set forth in the Plan or not specifically identified or which the
 8   Debtor may presently be unaware of or which may arise or exist by reason of additional
     facts or circumstances unknown to the Debtor at this time or facts or circumstances
 9   which may change or be different from those which the Debtor believes to exist) and,
     therefore, no preclusion doctrine, including, without limitation, the doctrines of res
10
     judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
11
     (judicial, equitable, or otherwise) or laches shall apply to such claims or Causes of
     Action as a result of the confirmation or consummation of this Plan, or any aspect of the
12   Disclosure Statement, this Plan, or the Confirmation Order. In addition, the Debtor and
     the Estate expressly reserves the right to pursue or adopt any claim, crossclaim, or
13   counterclaims alleged in any lawsuit in which the Debtor is a defendant or an interested
     party, against any Entity, including, without limitation, the plaintiffs or co-defendants in
14   such lawsuits, subject to the provisions of this Plan or any Final Order.
15
           The Debtor and the Estate do not intend, and it should not be assumed that
16   because any existing or potential Causes of Action have not yet been pursued by the
     Debtor and the Estate or are not set forth herein, that any such Causes of Action have
17   been waived.

18          Without limiting the generality and breadth of the foregoing, the following
     potential Causes of Action are hereby expressly preserved for pursuit by Debtor or the
19
     Estate: Any and all losses, damages, claims, demands, debts, actions, causes of action,
20
     suits, contracts, agreements, obligations, accounts, damages, lawsuits, judgments,
     promises, charges, rights, interest, costs, attorneys’ fees, expenses, payments, rights of
21   indemnity, legal or equitable, rights of subrogation, rights of contribution, right of
     reimbursement, and liabilities of any kind or character whatsoever, whether known or
22   unknown, suspected or unsuspected, in contract or in tort, at law or in equity, and any
     other claims and remedies of any nature whatsoever, that exist, or have existed, or
23   might exist, or might have existed, or which do exist, or which herein after shall or may
24   Second Amended Plan of Reorganization-39               SOUTHWELL & O'ROURKE, P.S.
                                                                A PROFESSIONAL SERVICE CORPORATION
                                                                    ATTORNEYS AT LAW
                                                                SUITE 960, PAULSEN CENTER
25                                                             WEST 421 RIVERSIDE AVENUE
                                                               SPOKANE, WASHINGTON 99201
                                                                 TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                      Pg 39 of 42
     exist, fixed, contingent, derivative, successor, or otherwise, which Debtor or the Estate
 1
     had, now has, or might hereafter have against anyone, jointly or severally, for or by
 2
     reason of any matter, cause, or thing whatsoever, including claims, counter-claims,
     cross-claims, offsets, and defenses (collectively “Claims). Debtor and the estate also
 3   retain any avoidable transfers, claims, and causes of action arising under 11 U.S.C.
     §§544, 545, 547, 548, 549, 550, and any claims arising under §362.
 4
                                         ARTICLE XXXI
 5                                JURISDICTION OF THE COURT
 6
           The Court will retain exclusive jurisdiction until this Plan has been fully
 7   consummated and thereafter upon a party in interest filing an application to re-open the
     case and paying the necessary filing fee, including, but not limited to, the following
 8   purposes:

 9                  1.      The classification or determination of the amount or validity of the
            Claim of any Creditor and the re-examination of Claims which have been allowed
10
            for purposes of voting, and the determination of such objections as may be filed to
11
            Creditors' Claims. The failure by Debtor to object to, or to examine any claims for
            the purposes of voting, shall not be deemed to be a waiver of the Debtor’s right to
12          object to, or re-examine the Claim in whole or in part.

13                 2.      The determination of all questions and disputes regarding title to
            Property of the Estate, and determination of all causes of action, controversies,
14          disputes or conflicts, whether or not subject to action pending as of the date of
            Confirmation, between the Debtor and any other party, including, but not limited to,
15
            any right of the Debtor to recover assets pursuant to the provisions of Title 11 of the
16          United States Code.

17                3.       The correction of any defect, the curing of any omission or the
            reconciliation of any inconsistency in the Plan or the Order of Confirmation as may
18          be necessary to carry out the purposes and intent of the Plan.
19
                  4.    The modification of the Plan after Confirmation pursuant to the
20
            Bankruptcy Rules and Title 11 of the United States Code.

21                 5.     To enforce and interpret the terms and conditions of the Plan.

22                6.      To set or adjust the asking price for any property which Debtor is
            proposing to sell under this Plan upon the request of a party in interest, After Notice
23          and Hearing (Art. I, def. #3).
24   Second Amended Plan of Reorganization-40                SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
25                                                               WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21    Entered 04/06/21 15:57:01                      Pg 40 of 42
20-00465-WLH11   Doc 277   Filed 04/06/21   Entered 04/06/21 15:57:01   Pg 41 of 42
 1
     PRESENTED BY:
 2
     SOUTHWELL & O'ROURKE, P.S.
 3

 4   BY: /s/ Kevin O’Rourke
        KEVIN O’ROURKE, WSBA #28912
 5      Attorney for Debtors
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Second Amended Plan of Reorganization-42              SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
25                                                            WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11       Doc 277    Filed 04/06/21   Entered 04/06/21 15:57:01                    Pg 42 of 42
